Citation Nr: 0009444	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES
1.  Entitlement to an evaluation in excess of 30 percent 
disabling for a bipolar disorder with a history of anxiety 
neurosis and drug abuse prior to November 9, 1993.

2.  Whether the veteran is competent for Department of 
Veterans Affairs compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran's file was transferred to 
the RO in Reno, Nevada as per the veteran's request.  The RO 
in Reno, Nevada has jurisdiction of the veteran's claim.

In September 1994, the Denver RO granted an increased 
evaluation to 50 percent for the veteran's service-connected 
bipolar disorder from November 9, 1993 with a temporary 100 
percent evaluation granted under 38 C.F.R. § 4.29 from 
February 8, 1994 to March 31, 1994 for his hospital 
admission.  The 50 percent evaluation resumed and continued 
from April 1, 1994.  Thereafter, the Board denied entitlement 
to an effective date earlier than January 9, 1990, for a 30 
percent evaluation for bipolar disorder, and remanded the 
issue of entitlement to service connection for drug abuse 
secondary to bipolar disorder for a VA psychiatric 
examination.  In December 1996, the Reno RO granted service 
connection for drug abuse on a secondary basis, and assigned 
a 50 percent evaluation for bipolar disorder with a history 
of anxiety neurosis and drug abuse.

The case was before the Board in August 1996 and March 1997 
and was remanded to the RO for further development and 
adjudicative actions. 

In July 1998 the RO granted an increased evaluation from 50 
percent to 100 percent from November 9, 1993 for the 
veteran's service-connected bipolar disorder.

In addition, in the July 1998 rating decision, basic 
eligibility to dependents' educational assistance was granted 
from November 9, 1993.  This was a full grant of the benefit 
sought.  If the veteran disagrees with the effective date 
assigned he must submit notice of disagreement.  See Grantham 
v. Brown, 114 F.3d (Fed. Cir. 1997).

The rating decision dated in March 1999 determined that the 
veteran was not competent to handle disbursement of funds.  
In June 1999 the veteran submitted a statement requesting 
that he be appointed his own payee.  He indicated that he has 
always been able to handle his financial matters.  The Board 
finds that such statement is adequate as a notice of 
disagreement.  This issue is addressed in the remand portion 
of the decision.

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

Prior to November 9, 1993, the veteran's bipolar disorder was 
of such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment, and 
to establish and maintain effective or favorable 
relationships with people.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
bipolar disorder with a history of anxiety disorder and drug 
abuse prior to November 9, 1993 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9410 (effective prior to November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records in January 1978 show that the veteran 
received psychological testing which revealed a degree of 
psychotic depression (schizoaffective type) with agitation.

He was service-connected for anxiety neurosis and assigned a 
noncompensable evaluation by rating decision dated in October 
1978.  

In 1984 he was diagnosed as chronically mildly mentally ill, 
with exacerbation of psychosis under stress of learning of 
his father's demise.  The medical report indicated that his 
symptoms suggested catatonic schizophrenia, although 
"catatonia" can occur in affective disorders without 
schizophrenia.  He was further diagnosed with an acute 
paranoid disorder and brief reactive psychosis.

In December 1987 he filed a claim for an increased rating for 
his service-connected anxiety neurosis.

The veteran was hospitalized by VA for 33 days between 
November and December 1987.  He was diagnosed with severe 
substance abuse and chronic paranoid schizophrenia.  His Axis 
IV diagnosis was psychosocial stressors, moderate.  His Axis 
V diagnosis was adaptive functioning poor with GAF 45.

He was again hospitalized by VA for approximately 12 days 
between February and March 1988.  The diagnoses were 
schizophrenia, paranoid type, alcohol dependence, opioid 
dependence and hallucinogen dependence.  

Between April and May 1988 he was hospitalized by VA for 17 
days.  The diagnoses were poly substance abuse and chronic 
paranoid schizophrenia.  On examination he was alert and 
oriented times three.  His speech was soft and articulate, 
his mood was neutral, his form of thought was within normal 
limits.  

His content of thought was remarkable for occasional suicidal 
and homicidal ideations.  His perceptions were normal without 
auditory or visual hallucinations.  His judgment was good.  
Remote, recent and immediate memories were intact.  

The veteran was hospitalized by VA for 7 days in October 
1988.  He was diagnosed with poly substance dependence and 
history of paranoid schizophrenia.  On examination his mood 
was sad, his affect was moderately blunted and his speech was 
a normal rate and tone.  Similarities were good.  His 
judgment was okay and proverbs were also okay.  Form of 
thought was logical.  Content of thought showed negative 
auditory and visual hallucinations, and negative suicidal and 
homicidal ideations.

In September 1988 in a confirmed, rating decision, the RO 
denied his claim for an increased rating for his service-
connected anxiety neurosis.  The decision was not appealed by 
the veteran.

In October 1989 the veteran was hospitalized for 12 days.  
The diagnoses were drug abuse and chronic paranoid 
schizophrenia by history.  On examination, there were no 
apparent deficits noted.

In January 1990 he filed a claim for an increased evaluation 
for his service-connected anxiety neurosis.  

VA medical records show that the veteran was hospitalized 
between April and May 1990 for approximately 28 days.  He was 
diagnosed with severe cocaine and heroin dependence and 
paranoid schizophrenia.  His Axis IV diagnosis was moderate 
to severe secondary to schizophrenia and his Axis V diagnosis 
was fair.  It was reported that he had not worked and that he 
draws Social Security disability benefits for his mental 
illness.  





In June 1990 the veteran was diagnosed with a Global 
Assessment of Functioning (GAF) score of 40.  In a July 1990 
psychiatric evaluation he was diagnosed with severe poly 
substance dependence and schizophrenia, paranoid type by 
history.  His Axis V diagnosis was GAF, currently 50 and 50 
for the past year.

In August 1990 the RO continued the veteran's service-
connected anxiety neurosis at zero percent on the basis that 
there was no increase in his anxiety neurosis and that he was 
not service connected for schizophrenia.  The veteran filed 
notice of disagreement with the RO's determination and 
contended that the diagnosis of anxiety neurosis was 
inaccurate.  In his timely filed substantive appeal to the 
Board in December 1990 the veteran requested that his 
service-connected anxiety neurosis be changed to 
schizophrenia.

It was noted in the hearing transcript from the veteran's 
personal hearing in March 1991 that he maintained that a VA 
treating physician verbally stated that the veteran's 
diagnosis was incorrect and that the correct diagnosis should 
have been schizophrenia.  Hearing Transcript (Tr.), p. 1.  
The veteran testified that from the time of his discharge to 
his first hospitalization in 1984, he had worked a few odd 
jobs.  Tr., p. 4.  He further testified that the symptoms 
related to his anxiety neurosis were nervousness, inability 
to sleep, continuing thoughts, and every day stress.  Tr., p. 
11.  He stated that he had not had gainful employment since 
June 1984.  Tr., p. 12.  

In April 1991 the RO hearing officer denied the veteran's 
claim for an increased evaluation for his service-connected 
anxiety neurosis.

The veteran was hospitalized for approximately 18 days by VA 
in July 1991.  He was diagnosed with chronic paranoid 
schizophrenia and poly substance abuse.  


The veteran underwent a VA compensation examination in 
December 1992.  The examination report indicated that he had 
a great fear of nuclear war, which surfaced intermittently.  
The veteran reported that his symptoms were sleep difficulty, 
increased appetite, and anxiety.  He further reported that 
usually after lunch, in the afternoon, he works and goes to 
class.  He denied thought broadcasting, auditory 
hallucinations or visual hallucinations and referential 
thinking.

Examination revealed that he spoke in a pressured fashion and 
his speech was tangential and circumstantial.  His affects 
were present, fully ranged and appropriate to content.  There 
was no evidence of delusions or hallucinations.  He was 
oriented to time, place and person.  His recent and remote 
memory was grossly intact and his judgment seemed adequate 
for the situation.  The physician noted that the veteran 
presented himself in a manner consistent with bipolar 
illness, manic type.  The physician further noted that the 
veteran's service-connected anxiety neurosis was considered 
to be a part of his diagnosis of bipolar illness, not 
otherwise specified.  The diagnoses were bipolar illness, not 
otherwise specified and multiple substance abuse, currently 
in remission.

In April 1992 the RO determined that the veteran's service-
connected disability should be evaluated as bipolar illness, 
not otherwise specified, with a history of anxiety neurosis.  
A 30 percent disability evaluation from January 9, 1990 was 
assigned.

The veteran was hospitalized by VA for 27 days between 
January and February 1993.  He was diagnosed with poly 
substance abuse and bipolar affective disorder.  His Axis IV 
diagnosis was severe chemical dependency and mental illness.  
His Axis V diagnosis was GAF 45 at admission and 60 at the 
time of discharge.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  


The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).







The criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), in effect through November 6, 1996, reads, in 
pertinent part, as follows: a 30 percent evaluation is 
warranted where there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. 4.132, Diagnostic 
Codes 9400 through 9411 (1996). Hence, the older rating 
criteria set forth three independent bases for granting a l00 
percent evaluation, pursuant to Diagnostic Codes 9411.  See 
Johnson v. Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
whereas the other terms were "quantitative" in character, 
and invited the Board to construe the term "definite" in a 
manner that would quantify the degree of impairment.  The 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 1991).

In order to address issues noted in the Court's decision in 
Hood, supra, 38 C.F.R. § 4.132, the VA Schedule of Ratings 
for Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  Id.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity.  Id.

The revised criteria of Diagnostic Code 9411, effective from 
November 7, 1996 (codified at 4.130) reads, in pertinent 
part, as follows:






A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation encompasses bipolar 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The amended rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.





The amended rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (1999).

When the Secretary adopted the revised mental disorder rating 
schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  Because the revised regulations expressly stated an 
effective date and contained no provision for retroactive 
applicability, it is evident that the Secretary intended to 
apply those regulations only as of the effective date.  
Therefore, in view of the effective date rule contained in 38 
U.S.C. § 5110(g), which prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law, the Secretary's legal obligation to 
apply November 7, 1996, as the effective date of the revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas. Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  See DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).





Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim, which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  The Board 
has found nothing in the historical record that would lead to 
a conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

Additionally, the Board notes that that the VA Schedule for 
Rating Disabilities was revised in November 1996 with respect 
to the regulations applicable to rating mental disorders.  
See 61 Fed. Reg. 52,695 (1996).  Those provisions, which 
became effective November 7, 1996, replaced the rating 
criteria of 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect through November 6, 1996).  The amended criteria for 
evaluating service-connected mental disorders are now 
codified at newly designated 38 C.F.R. § 4.130 (1999).  The 
amended rating criteria are sufficiently different from those 
in effect through November 6, 1996.

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick 
v. Brown, 10 Vet. App. 79 (1997) (per curiam) (veterans' 
claims should be adjudicated under the version of the 
regulations more favorable to him).

In this case, the veteran has been provided with the amended 
provisions for mental disorders, via the issuance of a July 
1998 rating decision, and a July 1998 supplemental statement 
of the case (SSOC).  The old regulations were provided in the 
December 1990 statement of the case (SOC).  Accordingly, he 
has had the opportunity to provide argument in support of his 
claim under those provisions.  

The question here is whether the veteran was entitled to an 
evaluation for bipolar disorder with a history of anxiety 
disorder prior to November 9, 1993.

The Board finds that prior to November 9, 1993 the 
manifestation of the veteran's psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in his ability to establish and maintain effective 
or favorable relationships and to obtain or retain 
employment.  Based upon this symptomatology, under the old 
criteria, an evaluation of 70 percent is warranted.

The medical evidence reveals that intermittently from 1987 to 
1993 the veteran had multiple hospitalizations for his 
psychiatric disorder and substance abuse.  His GAF ranged 
between 40 and 50 between 1987 and 1993, which is indicative 
of serious to major impairment in social and occupational 
functioning.  It was noted in his VA examination report dated 
in February 1992 that the veteran was divorced.  It was also 
noted that he had not worked for the past eight years and 
supported himself with Social Security benefits.  However, he 
testified at his personal hearing in March 1991 that he had 
not had gainful employment for approximately 7 years.


As demonstrated earlier in this decision, under the old 
rating criteria, the evaluation for the veteran's service-
connected psychiatric disorder is based on the degree of 
impairment of his social and industrial adaptability.  See 
38 C.F.R. §§ 4.129, 4.130 (1996).  Based on the old criteria, 
the Board finds that the evidence warrants a 70 percent 
evaluation prior to November 9, 1993.

Therefore, the Board finds that prior to November 9, 1993, 
the evidence of record strongly supports a finding that the 
veteran's psychiatric disorder was of such severity that his 
ability to maintain effective or favorable relationships or 
to obtain or retain employment was severely impaired.  Thus, 
the Board finds that criteria, under the old regulations, for 
an evaluation of 70 percent, have been met. 

The Board notes that an evaluation higher than the 70 
percent, under the old rating criteria is not supported by 
the facts in this case as the veteran has not shown that the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community.  Moreover, the veteran has not shown that his 
psychiatric disorder caused total incapacitation or 
demonstrated that he was unable to obtain or retain 
employment prior to November 9, 1993.

The Board notes that consideration of the amended rating 
criteria is not warranted as the period of time in question 
is prior to November 7, 1996, the date of the effective 
change in criteria.  The revised criteria may not be applied 
prior to their effective date.  DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the regular schedular 
standards as applied to the veteran's case adequately 
compensate him for the demonstrated level of impairment 
produced by his psychiatric disorder.  No evidentiary basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.  Accordingly, the 
Board will not consider referral for consideration of an 
extra-schedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or his representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign the maximum 
allowable evaluation for the veteran's psychiatric disorder 
prior to November 9, 1993.  

Based upon a review of the pertinent evidence of record, the 
Board finds that the evidence is not so evenly balanced as to 
require application of the benefit of the doubt in favor of 
assigning the maximum benefit allowable for the veteran's 
psychiatric disorder prior to November 9, 1993.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an increased evaluation of 70 percent for 
bipolar disorder with a history of anxiety neurosis and drug 
abuse prior to November 9, 1993 is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board reported earlier, the RO determined that the 
veteran was not competent for VA compensation purposes in 
March 1999.  The veteran submitted a statement thereafter 
which may be construed as a notice of disagreement with the 
above determination of the RO.  38 C.F.R. § 20.201 (1999).  
This notice of disagreement (NOD) was also timely, as it was 
submitted three months after issuance of the rating decision.  
38 C.F.R. § 20.302 (1999).

However, there is no indication that the veteran was ever 
provided with a Statement of the Case (SOC) pertaining to the 
claim for competency for VA compensation purposes.  When 
there has been an initial RO adjudication of a claim and an 
NOD has been filed as to its denial, the veteran is entitled 
to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the issue of whether the veteran is competent 
for VA compensation purposes is remanded to the RO for the 
following:

1.  The veteran should be notified that 
he may submit additional evidence and 
argument in support of the issues on 
appeal in accordance with 38 U.S.C.A. 
§ 5103(a) (West 1991).  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  All 
pertinent evidence received should be 
associated with the claims file.

2.  The RO will take such development or 
review action as it deems proper 
regarding the issue of whether the 
veteran is competent for VA compensation 
purposes.

3.  If such action does not resolve the 
disagreement either by granting the 
benefit sought or though withdrawal of 
the NOD, such agency shall prepare a SOC.  
A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

